DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive.
On page 7 regarding claim objections Applicant argues amendments overcome the objections of record to claim 1, since the claim now recites that the nanofiber actuator is “heated and actuated by energizing and laser irradiation”. 
The Examiner respectfully disagrees, noting this appears to by an intended use/method of actuation of the nanofiber actuator, but still hasn’t mentioned any structures which would make the arm/palm bionic, a structure which excites/activates any of the parts of the claimed arm, and really any features of the arm at all. 
On page 7 regarding the claim objections to claim 5 Applicant argues that a person of ordinary skill in the art “can control a diameter of the carbon nanotube wire and the thickness of the aluminum oxide layer and vanadium dioxide layer” to make the nanofiber actuator diameter ranging from 0.5-3 cm.
The Examiner respectfully disagrees, noting that if the Examiner cannot make/recrate the invention and isn’t sure how a nanowire has a dimension of 3cm, any person of ordinary skill could likewise not do this. It is possible essential subject matter is missing from the claims (e.g. maybe the finger comprises other structures, or a 
On page 8 regarding drawing objections Applicant argues that figure 2 is clear, nanoactuators can be seen in figure 1, and other elements were amended in the specification/drawings for correction.
The Examiner respectfully notes first that figure 2 still is not clear. It is fuzzy and unclear what to look at. It is possible this is a photocopy of a photocopy. Further, by stating that the nanoactuators can be seen in figure 1 it appears Applicant is inferring that this means the details of the nanoactuators 100 need not be shown in figure 14? However, this isn’t the case, since the specification describes figure 14 as showing nanoactuators in figure 14. The Examiner further notes no response/argument regarding the drawing objection that asserts that all the claimed subject matter isn’t shown. This is accordingly maintained. 
On page 8 regarding specification objections Applicant argues amendments overcome the rejection of record, and specifies that the material of the bionic palm 22 can be conductive, meaning this could be energized by electrodes. 
The Examiner respectfully notes that all the objections have not been addressed and thus they have not been overcome. As regards the material of the bionic palm, the Examiner notes that some abstract possibility that conductive materials being actuatable by “electrodes” isn’t sufficient as support to overcome the objection of record. Further, the specification indicates that the palm material could also be insulating, which wouldn’t fit with Applicant’s explanation. This objection is likewise maintained. 

The Examiner respectfully refers to the rejection below regarding the newly amended claims, but notes that Alvarez distinctly teaches and shows the entire outside surface of the wire being covered with aluminum oxide (the illustration of which was clearly referenced in the prior art rejection). 
On pages 10-11 Applicant argues the combination of record has the shrink of the vanadium dioxide layer of Ma and expansion of the polymer in Alvarez are caused by different principles and structures and thus it would be “unobvious” to modify.
The Examiner respectfully notes that references might have different principles and structures, but this isn’t adequate support for an argument of un-obviousness.  

Claim Objections
Claims 1, 5, 13 are objected to because of the following informalities:  
Claim 1 is objected to for claiming the bionic arm includes “a bionic palm” and “at least one finger”. It appears essential subject matter is missing, for example and structures which make the arm (and palm) bionic, any structure which excites/activates the palm/arm/finger, and possibly even parts of the arm which connect it to the palm/finger. As the Examiner best understands, the arm is just defined as “bionic” without any detail that would enable the person of ordinary skill to recreate and/or use the invention as claimed, since it is unclear how the device actually works.
Further, the claim is unclear for claiming the nanofiber actuator is “heated and actuated by energizing and laser irradiation” when it is unclear whether the actuator is being claimed as being both “energized” and also “actuated” or whether the word “energizing” is an attempt to describe the “laser irradiation”, or some other explanation.  

Claim 5 is objected to since it is unclear how the diameter of the nanofiber actuator, which comprises one carbon nanotube wire has a diameter of 3 cm. It appears the dimensions of the actuator are incorrect, or there is essential subject matter missing from this claim that would enable the person of ordinary skill to understand exactly what the actuator is and what it comprises to get it to a diameter of 0.5-3 cm. 
Claim 13 is missing a word. 
Appropriate correction is required.

Drawings
The drawings are objected to because:
Figure 2 is fuzzy and you can’t see any of the changes from photo to photo. 
Figure 14: the details of the nanoactuators 100 cannot be seen.
Further, all the claimed subject matter isn’t shown. For example, the finger comprising a nanofiber actuator, the nanofiber actuator having a diameter of 0.5-3 cm (since as the Examiner best understands, a nanofiber actuator would have nanometer dimensions), the nanotube wire comprising a plurality of nanotubes located substantially parallel to one another and joined end to end.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: 
The specification appears to have place-holding stars in the section related to the application’s priority.
The specification [0055] describes the palm as being “energized” but it isn’t clear how a palm is energized. It appears essential subject matter might be missing from the specification which would enable understanding of how the invention works.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for having new matter, since the originally filed specification does not have support for the vanadium dioxide layer to be coated and covered on a whole outside surface of the composite structure. This is accordingly new matter.
Remaining claims are rejected for depending on a claim with new matter. 


Claim Rejections - 35 USC § 103
Claims 1-6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20180099416 A1) hereinafter known as Ma in view of Alvarez et al. (US 20090085444 A1), hereinafter known as Alvarez, further in view of Holesinger (US .
Regarding claim 1 Ma discloses a bionic arm (Abstract) comprising:
a bionic palm (Abstract indicates the arm includes a hand; as the Examiner best understands, a hand inherently has a palm. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to include a palm within a hand, since this is a normal part of a hand) and 
at least one finger (Abstract) comprising a nanofiber actuator (Figure 1 item 11)
wherein the nanofiber actuator comprises a vanadium dioxide layer (Figure 1 item 111) coated on a carbon nanotube structure (Figure 1 item 110);
wherein the vanadium dioxide layer are located non-coaxially with each other (Figure 1 shows the two layers being non-coaxial but rather flat layers);
and the nanofiber actuator is capable of being heated and actuated by energizing and laser irradiation (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ma was considered capable of performing the cited intended use of being heated/actuated via energizing and laser irradiation since the structure of Ma is disclosed as actuating/bending upon heating (Figure 1), and “energizing” and “laser irradiation” both are understood to involve heating).
but is silent with regards to the nanofiber layer being a composite with aluminum oxide, and being a wire coaxially coated with the aluminum oxide layer on its entire outside surface.
However, regarding claim 1 Alvarez discloses an electroactive polymer actuator, in which flat orientations (Figure 1a-b) and tubular (wire) configurations (Figures 1c-f) with either a concentric ([0130]) or an eccentric configuration ([0131]) are considered obvious alternatives. Alvarez further teaches the aluminum oxide layer is on the entire outer surface of the nanowire (Figure 2a). Ma and Alvarez are in the same field of endeavor, namely prosthetic actuators (evidenced by Hendricks ([0056])). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm of Ma so that the composite structure of Ma so that the carbon nanotube structure of Ma is a wire coaxially coated with an insulator such as is taught by Alvarez, since these two configurations are well-understood in the art as being obvious alternatives, while allowing the same transmission of energy ([0002]-[0003]). 
Further, regarding claim 1 Holesinger teaches that a carbon nanotube wire ([0006]) can be a composite wire with an aluminum oxide layer being coaxial thereto ([0078] aluminum oxide coating on the carbon nanotube coating). Ma and Holesinger are involved in the same field of endeavor, namely carbon nanotube conducting materials. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm of the Ma Alvarez In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 2 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Ma further discloses a ratio between a maximum thickness and minimum thickness of the vanadium dioxide layer ranges from 9:1 to 7:1 ([0047] indicates that the maximum thickness of vanadium dioxide can be 1 micron to 10 microns, or a ratio of 10:1),
but is silent with regards to the range being 9:1. 4836
However, regarding claim 2 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the maximum/minimum thickness of the vanadium dioxide layer so that it has a range of 9:1 since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner understands that the invention would work substantially the same if the ratio was 10:1 (as is taught by Ma) as 9:1 (as is claimed).
Regarding claims 3-4 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Alvarez further teaches a percentage of a diameter of an inner actuator (in Alvarez’s case, EAP (see the explanation in the rejection to claim 1 above regarding how EAPs and carbon nanotubes are considered equivalent in the art)) to a diameter of the actuator as a whole, ranges from 10-30%, or is 20% ([0130] 1-99%). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diameter of the inner composite of the Ma Alvarez Holesinger Combination so that it was 20% the actuator’s diameter as a whole such as is taught by Alvarez since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 
Regarding claim 5 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Alvarez further teaches a diameter of the nanofiber actuator ranges from 0.5-3 cm ([0130] the diameters can be “a few cm”. The Examiner understands “a few cm” to encompass at least one value from 0.5-3 cm. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have considered the change in dimension, based on [0130] of Alvarez to be obvious based on the intended use of the actuator.). Please see the explanation regarding the obviousness of changing dimensions in the rejection to claims 3-4 above.
Regarding claim 6 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein the Combination further teaches the carbon nanotube wire is non-twisted (the disclosures of Ma, Alvarez, and Holesinger all disclose wires which are untwisted; see also [0127] of Holesinger which describes non-twisted drawing) and Ma further discloses the carbon nanotube can comprise a plurality of carbon nanotubes which are substantially parallel and joined end to end by Van der Waals attractive force along an axis of the wire ([0054]). 
claim 10 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Ma further discloses  the vanadium dioxide layer is doped with tungsten, molybdenum, aluminum, phosphorus, niobium, thallium, fluorine, or combinations thereof ([0048]).
Regarding claim 13 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Holesinger further teaches the aluminum oxide layer is coated and covered (on) an entire outside surface of the carbon nanotube wire (see the explanation/rejection to claim 1 above, noting that Holesinger’s aluminum oxide layer is coated on an entire outside surface of the carbon nanotube if dip coated).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Alvarez, and Holsinger as is applied above in view of Mavroidis et al. (US 6379393 B1) hereinafter known as Mavroidis.
Regarding claim 11 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
but is silent with regards to the material of the palm.
However, regarding claim 11 Mavroidis teaches a material of a palm of a hand can comprise silver, copper, gold, aluminum, tungsten, nickel, iron, or a combination thereof (abstract: aluminum). Ma and Mavroidis are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Further, aluminum is known to be lightweight, and would thus lighten the weight of the hand as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 13 of the U.S. Patent which was issued on 11/10/21 for application 16/996697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the patent are broader than the instant application, and therefore encompass the scope of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/23/22